Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered February 9, 1998, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Pursuant to a plea agreement, defendant pleaded guilty to attempted burglary in the second degree in satisfaction of a superior court information and all other pending felony charges. He was sentenced to a prison term of IV2 to 3 years and ordered to pay restitution. Defendant appeals, contending that his sentence was harsh and excessive and should be reduced in the interest of justice. We disagree. Although the sentence was more harsh than that recommended in the presentence report, County Court was not bound by the Probation Department’s sentencing recommendation (see, People v Jarvis, 233 AD2d 632, 633, lv denied 89 NY2d 943). And given that the sentence imposed was the most lenient indeterminate sentence permissible by statute (see, Penal Law § 70.02), we find no reason to disturb it.
Mikoll, J. P., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.